December 29, 2011




                                    JUDGMENT

                       The Fourteenth Court of Appeals
      DAVID HAMRICK, MAGGIE HAMRICK, SUE BERTRAM, AND STEVE
                        BERTRAM, Appellants

NO. 14-10-00560-CV                        V.

                    TOM WARD AND BETSEY WARD, Appellees
                               ____________________
       This cause, an appeal from the judgment in favor of appellees, Tom Ward and
Betsey Ward, signed May 25, 2010, and made final by a nonsuit on June 15, 2010, was
heard on the transcript of the record. We have inspected the record and find the trial
court erred in granting final summary judgment favoring the Wards because a material
issue of fact exists regarding appellants’, David Hamrick, Maggie Hamrick, Sue Bertram,
and Steve Bertram’s, bona fide purchaser affirmative defense. The trial court also erred
in awarding attorney’s fees to appellees. We therefore order that the portions of the
judgment that granted summary judgment against appellant’s bona fide purchaser
affirmative defense and awarded attorney’s fees to appellees are REVERSED and
ordered severed and REMANDED for further proceedings in accordance with this
court’s opinion.

       Further, we find no error in the remainder of the judgment and order it
AFFIRMED.

       We order each party to pay their own costs incurred in this appeal. We further
order this decision certified below for observance.